Citation Nr: 0813643	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1970. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO). 
 
In February 2006, the veteran testified at the RO during a 
video conference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

The case was remanded for further development in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), as indicated from the 
Social Security Notice of Award dated January 3, 1999.  But 
the records from the SSA have not been requested for 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (the duty to assist includes obtaining records from 
the SSA and giving appropriate consideration and weight to 
such evidence in determining whether VA should award 
disability compensation benefits); see also Baker v. West, 11 
Vet. App. 163, 169 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

Since the claims are being remanded for further development, 
the Board takes this opportunity to note the veteran's 
assertion that his hepatitis C is caused by "polysubstance 
abuse as a result of my self medicating because of my nervous 
condition."  See VA Form 21-4138, dated in June 2002.  While 
the case is in remand status, the RO should address the 
veteran's contention (i.e., secondary service connection) 
with reference to applicable laws and regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



